978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Newton CLINKSCALES, Jr., Plaintiff-Appellant,v.Paul BROWN, Defendant-Appellee.
No. 92-6862.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 12, 1992

Appeal from the United States District Court for the District of South Carolina, at Anderson.  Matthew J. Perry, Jr., District Judge.  (CA-92-872-8-OAH)
William Newton Clinkscales, Jr., Appellant Pro Se.
D.S.C.
Affirmed
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
William Newton Clinkscales, Jr., appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Clinkscales v. Brown, No. CA-92-872-8-OAH (D.S.C. July 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED